DETAILED ACTION

Introduction
1.         This office action is in response to Applicant’s submission filed on 09/09/2020.   Claims 1-19 are pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
3.	The drawings filed on 09/09/2020 have been accepted and considered by the Examiner.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-15 of U.S. Patent: 10,824,804. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons. With respect to Claims 1, 10, and 11 in the present Application ‘629, and Claims 1, 8, and 9 of U.S. Patent ‘804 correspondingly, some of the exemplary limitations overlapping comprise inter alia features comprising: “loading a program code stored in a program file for the content providing method; constructing at least one keyword database for converting a word to a mathematical vector form based on social network content; expanding corresponding content information to an everyday language-based word set by referring to the keyword database, with respect to target content to be serviced, the corresponding content information including a target keyword, a category name associated with the target content, or a combination thereof; and providing the target content to a client in response to the client inputting an input keyword that belongs to the everyday language-based word set.” As such, present Application ‘629, and Patent ‘804 share several common features as presented and compared in Table 1 below. 
The mentioned independent Claims 1, 10, and 11 in the current App. ‘629 when compared to claims 1, 8, and 9 in U.S. Patent ‘804 individually and correspondingly are obvious variants as noted in the analyzed limitations, and as observed featuring the same functionalities. Some of Dependent Claims 2-9; and 12-19 also follow the same rationale as to corresponding independent Claims 1, 10, and 11, and thus is(are) also rejected on the same reasons with regards to ground(s) of nonstatutory obviousness-type double patenting, and due to their further dependency.
Thus, one of ordinary skill in the art would recognize that it would have been obvious to eliminate, substitute, and/or add limitations in order to have a patent with wider applicability and freedom to operate. In re Karlson, 136 USPQ 184 (1963): “Omission of an element and its function is an obvious expedient if the remaining elements perform the same functions as before”. 

Table 1:
Present App. 17/015,629:
1. A computer implemented content providing method, comprising: 
loading a program code stored in a program file for the content providing method; 


constructing at least one keyword database for converting a word to a mathematical vector form based on social network content; 


expanding corresponding content information to an everyday language-based word set by referring to the keyword database, with respect to target content to be serviced, the corresponding content information including a target keyword, a category name associated with the target content, or a combination thereof; and providing the target content to a client in response to the client inputting an input keyword that belongs to the everyday language-based word set.











10. A non-transitory computer-readable recording medium storing instructions that, when executed by a processor, cause the processor to implement a content providing method in conjunction with a computer system, the content providing method comprising: loading a program code stored in a program file for the content providing method; constructing at least one keyword database for converting a word to a mathematical vector form based on social network content; expanding corresponding content information to an everyday language-based word set by referring to the keyword database, with respect to target content to be serviced, the corresponding content information including a target keyword, a category name associated with the target content, or a combination thereof; and providing the target content to a client in response to the client inputting an input keyword that belongs to the everyday language-based word set.








11. A computer-implemented content providing system, comprising: at least one processor configured to execute non-transitory computer-readable instructions, wherein the at least one processor is configured to, load a program code stored in a program file for the content providing method, construct at least one keyword database for converting a word to a mathematical vector form based on social network content, expand corresponding content information to an everyday language-based word set by referring to the keyword database, with respect to target content to be serviced, the corresponding content information including a target keyword, a category name associated with the target content, or a combination thereof, and provide the target content to a client in response to the client inputting an input keyword that belongs to the everyday language-based word set.

U.S. Patent: 10,825,804:
1. A computer implemented content providing method, comprising: 
collecting social network content on Internet; vectorizing content words included in the social network content; 

constructing a plurality of keyword databases by classifying the vectorized content words such that each of the keyword databases includes a vector table and a vector conversion matrix; 

selecting one or more of the keyword databases corresponding to target content that is to be serviced to a client; 
converting one or more words corresponding to corresponding content information associated with the target content to a vector form, the corresponding content information including a corresponding target keyword and a corresponding category name associated with the target content; 

expanding the corresponding content information to a word set of synonym words by referring to the selected one or more of the keyword databases in a vector space; and providing the target content to the client with respect to user information associated with the client using the word set.




8. A non-transitory computer-readable recording medium storing instructions that, when executed by a processor, cause the processor to implement a content providing method in conjunction with a computer system, the method comprising: collecting social network content on Internet; vectorizing content words included in the social network content; constructing a plurality of keyword databases by classifying the vectorized content words such that each of the keyword databases includes a vector table and a vector conversion matrix; selecting one or more of the keyword databases corresponding to target content that is to be serviced to a client; converting one or more words corresponding to corresponding content information associated with the target content to a vector form, the corresponding content information including a corresponding target keyword and a corresponding category name associated with the target content; expanding the corresponding content information to a word set of synonym words by referring to the selected one or more of the keyword databases in a vector space; and providing the target content to the client with respect to user information associated with the client using the word set.


9. A computer-implemented content providing system, comprising: at least one processor configured to execute non-transitory computer-readable instructions, wherein the at least one processor is configured to, collect social network content on Internet, vectorize content words included in the social network content, construct a plurality of keyword databases by classifying the vectorized content words such that each of the keyword databases includes a vector table and a vector conversion matrix, select one or more of the keyword databases corresponding to target content that is to be serviced to a client, convert one or more words corresponding to corresponding content information associated with the target content to a vector form, the corresponding content information including a corresponding target keyword and a corresponding category name associated with the target content, expand the corresponding content information to a word set of synonym words by referring to the selected one or more of the keyword databases in a vector space and provide the target content to the client with respect to user information associated with the client using the word set.




Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Elvekrog et al., (U.S. Patent Application: 2016/0267536) in view of Walia et al. (U.S. Patent: 10,073,830), hereinafter referred to as ELVEKROG and WALIA, both already of record.
With respect to Claim 1, ELVEKROG discloses:
1. A computer implemented content providing method, comprising: loading a program code stored in a program file for the content providing method (See e.g., “…methods in a computer-readable medium storing computer-readable instructions… computer-readable medium may be stored on any suitable computer readable media such as RAMs, ROMs, flash memory, EEPROMs, optical devices (CD or DVD), hard drives, floppy drives, or any suitable device…computer executable component is preferably a processor but the instructions may alternatively or additionally be executed by any suitable dedicated hardware device…,” See e.g., ELVEKROG paras. 29); 
constructing at least one keyword database (See e.g., “…The summary comparator preferably completes the comparison performed in S130 of the above method 100. A persona abstraction may additionally be used to relate a user summary to advertisement summaries. The advertisement system 240 functions to serve an advertisement to the user. As shown in FIG. 7, the advertisement system 240 may include a queue of users to profile, a keyword extractor that extracts from content streams, user profiles, and social connections, a keyword database, a rapid advertisement sorter, and an analytics engine to record clicks (or other suitable actions)…,” ELVEKROG paras. 17, 22, 28, Figs. 1, 7) for [converting a word to a mathematical vector] form based on social network content (See e.g., “…substantially large sampling of the content stream of the user (e.g., status updates of entities with an established social network connection to the user) is preferably analyzed and keywords or themes of the contents are extracted using regular expression processing…analysis of written text by the user, tags or hashtags, labels, categorization, titles, or any suitable user generated “keyword” may be used as a keyword…,” ELVEKROG  paras. 17, Figs. 1, 7) ; 
[expanding corresponding content information to an everyday language-based word set by referring to the keyword database], with respect to target content to be serviced, the corresponding content information including a target keyword, a category name associated with the target content, or a combination thereof (See e.g., “…The summary comparator preferably completes the comparison performed in S130 of the above method 100. A persona abstraction may additionally be used to relate a user summary to advertisement summaries. The advertisement system 240 functions to serve an advertisement to the user. As shown in FIG. 7, the advertisement system 240 may include a queue of users to profile, a keyword extractor that extracts from content streams, user profiles, and social connections, a keyword database, a rapid advertisement sorter, and an analytics engine to record clicks (or other suitable actions)…,” ELVEKROG paras. 17, 22, 28, Figs. 1, 7); and 
providing the target content to a client in response to the client inputting an input keyword that belongs to the everyday language-based word set (See e.g., “…the advertiser may select keywords that the advertiser wishes to target for content distribution. These keywords may be bid on by advertisers, and the weighting of words may additionally be selected by an advertiser. In a second variation, as shown in FIG. 4B, the advertisement summary is preferably formed in substantially the same way as the user summary, by extracting keywords from a social network profile of the advertiser or alternatively from an outside web site. In this variation, the advertisement(s) of the advertiser may be used as the source for keyword extraction. In yet another variation, the advertiser may select a user that functions as prototype user for whom the advertiser wants to target…,” ELVEKROG paras. 17, 22, Figs. 1, 7). 
ELVEKROG, however, does not explicitly disclose, but WALIA discloses the capabilities for [converting a word to a mathematical vector] and [expanding corresponding content information to an everyday language-based word set by referring to the keyword database] (See e.g., Text Analysis Engine with RSR (Reverse Sentence Reconstruction) and SVT (Sentence Vectorization Technique) processing utilities as expanding features where “…RSR utility (914) executes a slang dictionary matcher (SDM)…Slang and short-form words may be common occurrences in social media contexts. RSR utility (914) executes SDM as a dictionary-based filter to normalize words. A few examples include, ‘Thnks’→‘thanks’, ‘tyty’→‘thank you thank you’, ‘2 much’→‘too much’. SDM works by storing a large set or collection of slang and short-form words commonly found in Internet text and matching it to the proper word it should formally map to. This works in the same sense a dictionary maps a word to its definition. An example SDM process is described. Given a string of text, the text may be tokenized by each word. Each word may be crosschecked with a pre-populated dictionary list of common slang words. If a match for a word is found, the word may be replaced with the proper word. The tokenized list of words may be converted back to a string of text…,” See e.g., WALIA Col. 13, Lines 24-39, Fig. 9);
ELVEKROG and WALIA are analogous art because they are from a similar field of endeavor in natural language processing techniques and applications.  Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the teachings of ELVEKROG with the Text Analysis Engine with RSR (Reverse Sentence Reconstruction) and SVT (Sentence Vectorization Technique) processing techniques and applications of the same taught by WALIA in order to advantageously furnish and provide the ability to more accurately classify one or more feelings associated with text data elements with solutions for determining human feelings within text that provide desirable accuracy, and that are scalable for use in conjunction with electronic communications, including social networking mobile and online advertising platforms, or at least alternatives (See e.g., WALIA, Col. 2, Lines 28-34, Col. 9, Lines 20-28).

With respect to Claim 2, ELVEKROG in view of WALIA discloses:
2. The method of claim 1, wherein the constructing comprises: collecting the social network content (See e.g., “…computer platform may execute classification to classify the particular feeling for the textual data… labelled text corpus 916 may be updated with these text data elements and associated word sense, in order to enrich the data collection… provides the advantage that in the future, the text mapping with RSR and SVT may be better adapted to handle the quick evaluation of text of similar kind given the constant addition of more feeling record tree structures…,”  “…user interface may include a field for receiving a name for the campaign, and may also receive other data such as a brand related to a good or service, as well as keywords or filters to apply to text (e.g. words, phrases) on social media platforms to flag for feeling analysis…,” See e.g., WALIA Col. 10, Lines 59-67, Col. 24, Lines 5-19); 
pre-processing the social network content using a natural language processing technique (See e.g., Text Analysis Engine with RSR (Reverse Sentence Reconstruction) and SVT (Sentence Vectorization Technique) processing utilities as expanding features where “…RSR utility (914) executes a slang dictionary matcher (SDM)…Slang and short-form words may be common occurrences in social media contexts. RSR utility (914) executes SDM as a dictionary-based filter to normalize words. A few examples include, ‘Thnks’→‘thanks’, ‘tyty’→‘thank you thank you’, ‘2 much’→‘too much’. SDM works by storing a large set or collection of slang and short-form words commonly found in Internet text and matching it to the proper word it should formally map to. This works in the same sense a dictionary maps a word to its definition. An example SDM process is described. Given a string of text, the text may be tokenized by each word. Each word may be crosschecked with a pre-populated dictionary list of common slang words. If a match for a word is found, the word may be replaced with the proper word. The tokenized list of words may be converted back to a string of text…,” See e.g., WALIA Col. 13, Lines 24-39, Fig. 9); and generating the at least one keyword database that includes a vector table and vector conversion matrix by vectorizing a result of the pre-processing (See e.g., Text Analysis Engine with RSR (Reverse Sentence Reconstruction) and SVT (Sentence Vectorization Technique) processing utilities as expanding features where “…RSR utility (914) executes a slang dictionary matcher (SDM)…Slang and short-form words may be common occurrences in social media contexts. RSR utility (914) executes SDM as a dictionary-based filter to normalize words. A few examples include, ‘Thnks’→‘thanks’, ‘tyty’→‘thank you thank you’, ‘2 much’→‘too much’. SDM works by storing a large set or collection of slang and short-form words commonly found in Internet text and matching it to the proper word it should formally map to. This works in the same sense a dictionary maps a word to its definition. An example SDM process is described. Given a string of text, the text may be tokenized by each word. Each word may be crosschecked with a pre-populated dictionary list of common slang words. If a match for a word is found, the word may be replaced with the proper word. The tokenized list of words may be converted back to a string of text…,” See e.g., WALIA Col. 13, Lines 24-39, Fig. 9).

With respect to Claim 3, ELVEKROG in view of WALIA discloses:
3. The method of claim 2, wherein the collecting comprises: classifying the social network content based on one or more classification criteria (See e.g., Text Analysis Engine with RSR (Reverse Sentence Reconstruction) and SVT (Sentence Vectorization Technique) processing utilities as expanding features where “…RSR utility (914) executes a slang dictionary matcher (SDM)…Slang and short-form words may be common occurrences in social media contexts. RSR utility (914) executes SDM as a dictionary-based filter to normalize words. A few examples include, ‘Thnks’→‘thanks’, ‘tyty’→‘thank you thank you’, ‘2 much’→‘too much’…,” and also see e.g., “…computer platform may include functionality that enables the return of a feeling classification if 10 the text data elements are synonyms to a previously classified set of text data elements using word and phrase vectors…,” See e.g., WALIA Col. 13, Lines 24-39, Col. 21, Lines 9-28, Fig. 9); and constructing the at least one keyword databased based on the one or more classification criteria (See e.g., Text Analysis Engine with RSR (Reverse Sentence Reconstruction) and SVT (Sentence Vectorization Technique) processing utilities as expanding features where “…RSR utility (914) executes a slang dictionary matcher (SDM)…Slang and short-form words may be common occurrences in social media contexts. RSR utility (914) executes SDM as a dictionary-based filter to normalize words. A few examples include, ‘Thnks’→‘thanks’, ‘tyty’→‘thank you thank you’, ‘2 much’→‘too much’…,” and also see e.g., “…computer platform may include functionality that enables the return of a feeling classification if 10 the text data elements are synonyms to a previously classified set of text data elements using word and phrase vectors…,” See e.g., WALIA Col. 13, Lines 24-39, Col. 21, Lines 9-28, Fig. 9).

With respect to Claim 4, ELVEKROG in view of WALIA discloses:
4. The method of claim 2, wherein the expanding comprises: registering the target content and the corresponding content information (See e.g., capabilities to “…register and authenticate users…providing access to applications…” and  See e.g., Text Analysis Engine with RSR (Reverse Sentence Reconstruction) and SVT (Sentence Vectorization Technique) processing utilities as expanding features where “…RSR utility (914) executes a slang dictionary matcher (SDM)…Slang and short-form words may be common occurrences in social media contexts. RSR utility (914) executes SDM as a dictionary-based filter to normalize words. A few examples include, ‘Thnks’→‘thanks’, ‘tyty’→‘thank you thank you’, ‘2 much’→‘too much’…,” and also see e.g., “…computer platform may include functionality that enables the return of a feeling classification if 10 the text data elements are synonyms to a previously classified set of text data elements using word and phrase vectors…,” See e.g., WALIA Col. 8, Lines 2-14, Col. 13, Lines 24-39, Col. 21, Lines 9-28, Fig. 9); 
converting the corresponding content information to the mathematical vector form by referring to the at least one keyword database (See e.g., Text Analysis Engine with RSR (Reverse Sentence Reconstruction) and SVT (Sentence Vectorization Technique) processing utilities as expanding features where “…RSR utility (914) executes a slang dictionary matcher (SDM)…Slang and short-form words may be common occurrences in social media contexts. RSR utility (914) executes SDM as a dictionary-based filter to normalize words. A few examples include, ‘Thnks’→‘thanks’, ‘tyty’→‘thank you thank you’, ‘2 much’→‘too much’…,” and also see e.g., “…computer platform may include functionality that enables the return of a feeling classification if 10 the text data elements are synonyms to a previously classified set of text data elements using word and phrase vectors…,” See e.g., WALIA Col. 8, Lines 2-14, Col. 13, Lines 24-39, Col. 21, Lines 9-28, Fig. 9); and expanding the corresponding content information to the everyday language-based word set by extracting similar words having a semantic similarity in a vector space through the at least one keyword database (See e.g., Text Analysis Engine with RSR (Reverse Sentence Reconstruction) and SVT (Sentence Vectorization Technique) processing utilities as expanding features where “…RSR utility (914) executes a slang dictionary matcher (SDM)…Slang and short-form words may be common occurrences in social media contexts. RSR utility (914) executes SDM as a dictionary-based filter to normalize words. A few examples include, ‘Thnks’→‘thanks’, ‘tyty’→‘thank you thank you’, ‘2 much’→‘too much’…,” and also see e.g., “…computer platform may include functionality that enables the return of a feeling classification if 10 the text data elements are synonyms to a previously classified set of text data elements using word and phrase vectors…,”  and also see e.g. “…the text analysis engine ( 906 ) uses the RSR’s SVT data structure representation of the text’s related semantic tree in a bottom-up approach from the lowest semantic representation which includes the individual words, to the semantic representation of the phrases present , to the semantic representation of the entire text…data structure representation if the vector…SVT vector…connected word/phrase vector…similar to a path of the semantic text tree, where each vector being given their own value according their semantic value in the tree…” See e.g., WALIA Col. 8, Lines 2-14, Col 9, Lines 31-65, Col. 13, Lines 24-39, Col. 21, Lines 9-28, Fig. 9).

With respect to Claim 5, ELVEKROG in view of WALIA discloses:
5. The method of claim 1, wherein the constructing comprises constructing the at least one keyword database based on one or more classification criteria of the social network content (See e.g., Text Analysis Engine with RSR (Reverse Sentence Reconstruction) and SVT (Sentence Vectorization Technique) processing utilities in use with a server processor that may be part of an existing social networking, and also how See e.g., Text Analysis Engine with RSR (Reverse Sentence Reconstruction) and SVT (Sentence Vectorization Technique) processing utilities as expanding features where “…RSR utility (914) executes a slang dictionary matcher (SDM)…Slang and short-form words may be common occurrences in social media contexts. RSR utility (914) executes SDM as a dictionary-based filter to normalize words. A few examples include, ‘Thnks’→‘thanks’, ‘tyty’→‘thank you thank you’, ‘2 much’→‘too much’. SDM works by storing a large set or collection of slang and short-form words commonly found in Internet text and matching it to the proper word it should formally map to. This works in the same sense a dictionary maps a word to its definition. An example SDM process is described. Given a string of text, the text may be tokenized by each word. Each word may be crosschecked with a pre-populated dictionary list of common slang words. If a match for a word is found, the word may be replaced with the proper word. The tokenized list of words may be converted back to a string of text…,” See e.g., WALIA Col. 8, Lines 10-39, Col. 13, Lines 24-39, Figs. 3, 6, 9).

With respect to Claim 6, ELVEKROG in view of WALIA discloses:
6. The method of claim 5, wherein the at least one keyword database includes a plurality of databases, each of the plurality of databases representing a characteristic corresponding to the one or more classification criteria of the social network content (See e.g., Text Analysis Engine with RSR (Reverse Sentence Reconstruction) and SVT (Sentence Vectorization Technique) processing utilities in use with a server processor that may be part of an existing social networking with plurality of database(s) according to Fig. 9 “…one or more processors and one or more data storage devices configured with database ( s ) or file system (s)…” and also how See e.g., Text Analysis Engine with RSR (Reverse Sentence Reconstruction) and SVT (Sentence Vectorization Technique) processing utilities as expanding features where “…RSR utility (914) executes a slang dictionary matcher (SDM)…Slang and short-form words may be common occurrences in social media contexts. RSR utility (914) executes SDM as a dictionary-based filter to normalize words. A few examples include, ‘Thnks’→‘thanks’, ‘tyty’→‘thank you thank you’, ‘2 much’→‘too much’. SDM works by storing a large set or collection of slang and short-form words commonly found in Internet text and matching it to the proper word it should formally map to. This works in the same sense a dictionary maps a word to its definition. An example SDM process is described. Given a string of text, the text may be tokenized by each word. Each word may be crosschecked with a pre-populated dictionary list of common slang words. If a match for a word is found, the word may be replaced with the proper word. The tokenized list of words may be converted back to a string of text…,” See e.g., WALIA Col. 8, Lines 10-39, Col. 9, Lines 6-26, Col. 13, Lines 24-39, Figs. 3, 6, 9).

With respect to Claim 7, ELVEKROG in view of WALIA discloses:
7. The method of claim 1, wherein the constructing comprises updating the at least one keyword database (See e.g., “…The summary comparator preferably completes the comparison performed in S130 of the above method 100. A persona abstraction may additionally be used to relate a user summary to advertisement summaries. The advertisement system 240 functions to serve an advertisement to the user. As shown in FIG. 7, the advertisement system 240 may include a queue of users to profile, a keyword extractor that extracts from content streams, user profiles, and social connections, a keyword database, a rapid advertisement sorter, and an analytics engine to record clicks (or other suitable actions)…,” ELVEKROG paras. 17, 22, 28, Figs. 1, 7) by periodically collecting the social network content (See e.g., “…computer platform may execute classification to classify the particular feeling for the textual data… labelled text corpus 916 may be updated with these text data elements and associated word sense, in order to enrich the data collection… provides the advantage that in the future, the text mapping with RSR and SVT may be better adapted to handle the quick evaluation of text of similar kind given the constant addition of more feeling record tree structures…,”  “…user interface may include a field for receiving a name for the campaign, and may also receive other data such as a brand related to a good or service, as well as keywords or filters to apply to text (e.g. words, phrases) on social media platforms to flag for feeling analysis…,” See e.g., WALIA Col. 10, Lines 59-67, Col. 24, Lines 5-19).

With respect to Claim 8, ELVEKROG in view of WALIA discloses:
8. The method of claim 1, wherein the expanding comprises: registering the target content and the corresponding content information (See e.g., capabilities to “…register and authenticate users…providing access to applications…” and  See e.g., Text Analysis Engine with RSR (Reverse Sentence Reconstruction) and SVT (Sentence Vectorization Technique) processing utilities as expanding features where “…RSR utility (914) executes a slang dictionary matcher (SDM)…Slang and short-form words may be common occurrences in social media contexts. RSR utility (914) executes SDM as a dictionary-based filter to normalize words. A few examples include, ‘Thnks’→‘thanks’, ‘tyty’→‘thank you thank you’, ‘2 much’→‘too much’…,” and also see e.g., “…computer platform may include functionality that enables the return of a feeling classification if 10 the text data elements are synonyms to a previously classified set of text data elements using word and phrase vectors…,” See e.g., WALIA Col. 8, Lines 2-14, Col. 13, Lines 24-39, Col. 21, Lines 9-28, Fig. 9); converting the corresponding content information to the mathematical vector form by referring to the at least one keyword database (See e.g., Text Analysis Engine with RSR (Reverse Sentence Reconstruction) and SVT (Sentence Vectorization Technique) processing utilities as expanding features where “…RSR utility (914) executes a slang dictionary matcher (SDM)…Slang and short-form words may be common occurrences in social media contexts. RSR utility (914) executes SDM as a dictionary-based filter to normalize words. A few examples include, ‘Thnks’→‘thanks’, ‘tyty’→‘thank you thank you’, ‘2 much’→‘too much’…,” and also see e.g., “…computer platform may include functionality that enables the return of a feeling classification if 10 the text data elements are synonyms to a previously classified set of text data elements using word and phrase vectors…,” See e.g., WALIA Col. 8, Lines 2-14, Col. 13, Lines 24-39, Col. 21, Lines 9-28, Fig. 9); and expanding the corresponding content information to the everyday language-based word set by extracting similar words having a semantic similarity in a vector space through the at least one keyword database (See e.g., Text Analysis Engine with RSR (Reverse Sentence Reconstruction) and SVT (Sentence Vectorization Technique) processing utilities as expanding features where “…RSR utility (914) executes a slang dictionary matcher (SDM)…Slang and short-form words may be common occurrences in social media contexts. RSR utility (914) executes SDM as a dictionary-based filter to normalize words. A few examples include, ‘Thnks’→‘thanks’, ‘tyty’→‘thank you thank you’, ‘2 much’→‘too much’…,” and also see e.g., “…computer platform may include functionality that enables the return of a feeling classification if 10 the text data elements are synonyms to a previously classified set of text data elements using word and phrase vectors…,”  and also see e.g. “…the text analysis engine ( 906 ) uses the RSR’s SVT data structure representation of the text’s related semantic tree in a bottom-up approach from the lowest semantic representation which includes the individual words, to the semantic representation of the phrases present , to the semantic representation of the entire text…data structure representation if the vector…SVT vector…connected word/phrase vector…similar to a path of the semantic text tree, where each vector being given their own value according their semantic value in the tree…” See e.g., WALIA Col. 8, Lines 2-14, Col 9, Lines 31-65, Col. 13, Lines 24-39, Col. 21, Lines 9-28, Fig. 9).

With respect to Claim 9, ELVEKROG in view of WALIA discloses:
9. The method of claim 1, wherein the providing comprises: transferring the everyday language-based word set (See e.g., “…at least one client computing device executing an application to transmit a set of text data elements as a feeling classification request…further involve at least one computer processor in communication with the at least one computing device over a communications network to receive the feeling classification request, and in response, transmit a feeling classification response, the computer server configuring a text analysis engine, a reverse sentence reconstruct (RSR) utility for determining grammatical and semantic structure of the set of text data elements, and a sentence vectorization technique (SVT) utility to generate SVT models, wherein the computer server is configured to compute the feeling classification response using the RSR utility and SVT utility…,” See e.g. WALIA Col. 2, Lines 50-63, Col. 8, Lines 2-26, Fig. 11); and transferring the target content to the client in response to the input keyword from the client belonging to the everyday language-based word set (See e.g., “…at least one client computing device executing an application to transmit a set of text data elements as a feeling classification request…further involve at least one computer processor in communication with the at least one computing device over a communications network to receive the feeling classification request, and in response, transmit a feeling classification response, the computer server configuring a text analysis engine, a reverse sentence reconstruct (RSR) utility for determining grammatical and semantic structure of the set of text data elements, and a sentence vectorization technique (SVT) utility to generate SVT models, wherein the computer server is configured to compute the feeling classification response using the RSR utility and SVT utility…,” See e.g. WALIA Col. 2, Lines 50-63, Col. 8, Lines 2-26, Fig. 11).

With respect to Claim 10, ELVEKROG discloses:
10. A non-transitory computer-readable recording medium storing instructions that, when executed by a processor, cause the processor to implement a content providing method in conjunction with a computer system, the content providing method comprising: loading a program code stored in a program file for the content providing method (See e.g., “…methods in a computer-readable medium storing computer-readable instructions… computer-readable medium may be stored on any suitable computer readable media such as RAMs, ROMs, flash memory, EEPROMs, optical devices (CD or DVD), hard drives, floppy drives, or any suitable device…computer executable component is preferably a processor but the instructions may alternatively or additionally be executed by any suitable dedicated hardware device…,” See e.g., ELVEKROG paras. 29); 
constructing at least one keyword database (See e.g., “…The summary comparator preferably completes the comparison performed in S130 of the above method 100. A persona abstraction may additionally be used to relate a user summary to advertisement summaries. The advertisement system 240 functions to serve an advertisement to the user. As shown in FIG. 7, the advertisement system 240 may include a queue of users to profile, a keyword extractor that extracts from content streams, user profiles, and social connections, a keyword database, a rapid advertisement sorter, and an analytics engine to record clicks (or other suitable actions)…,” ELVEKROG paras. 17, 22, 28, Figs. 1, 7) for [converting a word to a mathematical vector] form based on social network content (See e.g., “…substantially large sampling of the content stream of the user (e.g., status updates of entities with an established social network connection to the user) is preferably analyzed and keywords or themes of the contents are extracted using regular expression processing…analysis of written text by the user, tags or hashtags, labels, categorization, titles, or any suitable user generated “keyword” may be used as a keyword…,” ELVEKROG  paras. 17, Figs. 1, 7); 
[expanding corresponding content information to an everyday language-based word set by referring to the keyword database], with respect to target content to be serviced, the corresponding content information including a target keyword, a category name associated with the target content, or a combination thereof (See e.g., “…The summary comparator preferably completes the comparison performed in S130 of the above method 100. A persona abstraction may additionally be used to relate a user summary to advertisement summaries. The advertisement system 240 functions to serve an advertisement to the user. As shown in FIG. 7, the advertisement system 240 may include a queue of users to profile, a keyword extractor that extracts from content streams, user profiles, and social connections, a keyword database, a rapid advertisement sorter, and an analytics engine to record clicks (or other suitable actions)…,” ELVEKROG paras. 17, 22, 28, Figs. 1, 7); and providing the target content to a client in response to the client inputting an input keyword that belongs to the everyday language-based word set (See e.g., “…the advertiser may select keywords that the advertiser wishes to target for content distribution. These keywords may be bid on by advertisers, and the weighting of words may additionally be selected by an advertiser. In a second variation, as shown in FIG. 4B, the advertisement summary is preferably formed in substantially the same way as the user summary, by extracting keywords from a social network profile of the advertiser or alternatively from an outside web site. In this variation, the advertisement(s) of the advertiser may be used as the source for keyword extraction. In yet another variation, the advertiser may select a user that functions as prototype user for whom the advertiser wants to target…,” ELVEKROG paras. 17, 22, Figs. 1, 7).
ELVEKROG, however, does not explicitly disclose, but WALIA discloses the capabilities for [converting a word to a mathematical vector] and [expanding corresponding content information to an everyday language-based word set by referring to the keyword database] (See e.g., Text Analysis Engine with RSR (Reverse Sentence Reconstruction) and SVT (Sentence Vectorization Technique) processing utilities as expanding features where “…RSR utility (914) executes a slang dictionary matcher (SDM)…Slang and short-form words may be common occurrences in social media contexts. RSR utility (914) executes SDM as a dictionary-based filter to normalize words. A few examples include, ‘Thnks’→‘thanks’, ‘tyty’→‘thank you thank you’, ‘2 much’→‘too much’. SDM works by storing a large set or collection of slang and short-form words commonly found in Internet text and matching it to the proper word it should formally map to. This works in the same sense a dictionary maps a word to its definition. An example SDM process is described. Given a string of text, the text may be tokenized by each word. Each word may be crosschecked with a pre-populated dictionary list of common slang words. If a match for a word is found, the word may be replaced with the proper word. The tokenized list of words may be converted back to a string of text…,” See e.g., WALIA Col. 13, Lines 24-39, Fig. 9);
ELVEKROG and WALIA are analogous art because they are from a similar field of endeavor in natural language processing techniques and applications.  Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the teachings of ELVEKROG with the Text Analysis Engine with RSR (Reverse Sentence Reconstruction) and SVT (Sentence Vectorization Technique) processing techniques and applications of the same taught by WALIA in order to advantageously furnish and provide the ability to more accurately classify one or more feelings associated with text data elements with solutions for determining human feelings within text that provide desirable accuracy, and that are scalable for use in conjunction with electronic communications, including social networking mobile and online advertising platforms, or at least alternatives (See e.g., WALIA, Col. 2, Lines 28-34, Col. 9, Lines 20-28).

With respect to Claim 11, ELVEKROG discloses:
11. A computer-implemented content providing system, comprising: at least one processor configured to execute non-transitory computer-readable instructions, wherein the at least one processor is configured to, load a program code stored in a program file for the content providing method (See e.g., “…methods in a computer-readable medium storing computer-readable instructions… computer-readable medium may be stored on any suitable computer readable media such as RAMs, ROMs, flash memory, EEPROMs, optical devices (CD or DVD), hard drives, floppy drives, or any suitable device…computer executable component is preferably a processor but the instructions may alternatively or additionally be executed by any suitable dedicated hardware device…,” See e.g., ELVEKROG paras. 29), construct at least one keyword database (See e.g., “…The summary comparator preferably completes the comparison performed in S130 of the above method 100. A persona abstraction may additionally be used to relate a user summary to advertisement summaries. The advertisement system 240 functions to serve an advertisement to the user. As shown in FIG. 7, the advertisement system 240 may include a queue of users to profile, a keyword extractor that extracts from content streams, user profiles, and social connections, a keyword database, a rapid advertisement sorter, and an analytics engine to record clicks (or other suitable actions)…,” ELVEKROG paras. 17, 22, 28, Figs. 1, 7) for [converting a word to a mathematical vector] form based on social network content (See e.g., “…substantially large sampling of the content stream of the user (e.g., status updates of entities with an established social network connection to the user) is preferably analyzed and keywords or themes of the contents are extracted using regular expression processing…analysis of written text by the user, tags or hashtags, labels, categorization, titles, or any suitable user generated “keyword” may be used as a keyword…,” ELVEKROG  paras. 17, Figs. 1, 7), [expand corresponding content information to an everyday language-based word set by referring to the keyword database], with respect to target content to be serviced, the corresponding content information including a target keyword, a category name associated with the target content, or a combination thereof (See e.g., “…The summary comparator preferably completes the comparison performed in S130 of the above method 100. A persona abstraction may additionally be used to relate a user summary to advertisement summaries. The advertisement system 240 functions to serve an advertisement to the user. As shown in FIG. 7, the advertisement system 240 may include a queue of users to profile, a keyword extractor that extracts from content streams, user profiles, and social connections, a keyword database, a rapid advertisement sorter, and an analytics engine to record clicks (or other suitable actions)…,” ELVEKROG paras. 17, 22, 28, Figs. 1, 7), and provide the target content to a client in response to the client inputting an input keyword that belongs to the everyday language-based word set (See e.g., “…the advertiser may select keywords that the advertiser wishes to target for content distribution. These keywords may be bid on by advertisers, and the weighting of words may additionally be selected by an advertiser. In a second variation, as shown in FIG. 4B, the advertisement summary is preferably formed in substantially the same way as the user summary, by extracting keywords from a social network profile of the advertiser or alternatively from an outside web site. In this variation, the advertisement(s) of the advertiser may be used as the source for keyword extraction. In yet another variation, the advertiser may select a user that functions as prototype user for whom the advertiser wants to target…,” ELVEKROG paras. 17, 22, Figs. 1, 7).
ELVEKROG, however, does not explicitly disclose, but WALIA discloses the capabilities for [converting a word to a mathematical vector] and [expanding corresponding content information to an everyday language-based word set by referring to the keyword database] (See e.g., Text Analysis Engine with RSR (Reverse Sentence Reconstruction) and SVT (Sentence Vectorization Technique) processing utilities as expanding features where “…RSR utility (914) executes a slang dictionary matcher (SDM)…Slang and short-form words may be common occurrences in social media contexts. RSR utility (914) executes SDM as a dictionary-based filter to normalize words. A few examples include, ‘Thnks’→‘thanks’, ‘tyty’→‘thank you thank you’, ‘2 much’→‘too much’. SDM works by storing a large set or collection of slang and short-form words commonly found in Internet text and matching it to the proper word it should formally map to. This works in the same sense a dictionary maps a word to its definition. An example SDM process is described. Given a string of text, the text may be tokenized by each word. Each word may be crosschecked with a pre-populated dictionary list of common slang words. If a match for a word is found, the word may be replaced with the proper word. The tokenized list of words may be converted back to a string of text…,” See e.g., WALIA Col. 13, Lines 24-39, Fig. 9);
ELVEKROG and WALIA are analogous art because they are from a similar field of endeavor in natural language processing techniques and applications.  Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the teachings of ELVEKROG with the Text Analysis Engine with RSR (Reverse Sentence Reconstruction) and SVT (Sentence Vectorization Technique) processing techniques and applications of the same taught by WALIA in order to advantageously furnish and provide the ability to more accurately classify one or more feelings associated with text data elements with solutions for determining human feelings within text that provide desirable accuracy, and that are scalable for use in conjunction with electronic communications, including social networking mobile and online advertising platforms, or at least alternatives (See e.g., WALIA, Col. 2, Lines 28-34, Col. 9, Lines 20-28).

With respect to Claim 12, ELVEKROG in view of WALIA discloses:
12. The system of claim 11, wherein the at least one processor is configured to construct the at least one keyword database by, collecting the social network content (See e.g., “…computer platform may execute classification to classify the particular feeling for the textual data… labelled text corpus 916 may be updated with these text data elements and associated word sense, in order to enrich the data collection… provides the advantage that in the future, the text mapping with RSR and SVT may be better adapted to handle the quick evaluation of text of similar kind given the constant addition of more feeling record tree structures…,”  “…user interface may include a field for receiving a name for the campaign, and may also receive other data such as a brand related to a good or service, as well as keywords or filters to apply to text (e.g. words, phrases) on social media platforms to flag for feeling analysis…,” See e.g., WALIA Col. 10, Lines 59-67, Col. 24, Lines 5-19), pre-processing the social network content using a natural language processing technique (See e.g., Text Analysis Engine with RSR (Reverse Sentence Reconstruction) and SVT (Sentence Vectorization Technique) processing utilities as expanding features where “…RSR utility (914) executes a slang dictionary matcher (SDM)…Slang and short-form words may be common occurrences in social media contexts. RSR utility (914) executes SDM as a dictionary-based filter to normalize words. A few examples include, ‘Thnks’→‘thanks’, ‘tyty’→‘thank you thank you’, ‘2 much’→‘too much’. SDM works by storing a large set or collection of slang and short-form words commonly found in Internet text and matching it to the proper word it should formally map to. This works in the same sense a dictionary maps a word to its definition. An example SDM process is described. Given a string of text, the text may be tokenized by each word. Each word may be crosschecked with a pre-populated dictionary list of common slang words. If a match for a word is found, the word may be replaced with the proper word. The tokenized list of words may be converted back to a string of text…,” See e.g., WALIA Col. 13, Lines 24-39, Fig. 9), and generating the at least one keyword database that includes a vector table and vector conversion matrix by vectorizing a result of the pre-processing (See e.g., Text Analysis Engine with RSR (Reverse Sentence Reconstruction) and SVT (Sentence Vectorization Technique) processing utilities as expanding features where “…RSR utility (914) executes a slang dictionary matcher (SDM)…Slang and short-form words may be common occurrences in social media contexts. RSR utility (914) executes SDM as a dictionary-based filter to normalize words. A few examples include, ‘Thnks’→‘thanks’, ‘tyty’→‘thank you thank you’, ‘2 much’→‘too much’. SDM works by storing a large set or collection of slang and short-form words commonly found in Internet text and matching it to the proper word it should formally map to. This works in the same sense a dictionary maps a word to its definition. An example SDM process is described. Given a string of text, the text may be tokenized by each word. Each word may be crosschecked with a pre-populated dictionary list of common slang words. If a match for a word is found, the word may be replaced with the proper word. The tokenized list of words may be converted back to a string of text…,” See e.g., WALIA Col. 13, Lines 24-39, Fig. 9).

With respect to Claim 13, ELVEKROG in view of WALIA discloses:
13. The system of claim 12, wherein the at least one processor is configured to collect the social network content by, classifying the social network content based on one or more classification criteria (See e.g., Text Analysis Engine with RSR (Reverse Sentence Reconstruction) and SVT (Sentence Vectorization Technique) processing utilities as expanding features where “…RSR utility (914) executes a slang dictionary matcher (SDM)…Slang and short-form words may be common occurrences in social media contexts. RSR utility (914) executes SDM as a dictionary-based filter to normalize words. A few examples include, ‘Thnks’→‘thanks’, ‘tyty’→‘thank you thank you’, ‘2 much’→‘too much’…,” and also see e.g., “…computer platform may include functionality that enables the return of a feeling classification if 10 the text data elements are synonyms to a previously classified set of text data elements using word and phrase vectors…,” See e.g., WALIA Col. 13, Lines 24-39, Col. 21, Lines 9-28, Fig. 9), and constructing the at least one keyword databased based on the one or more classification criteria (See e.g., Text Analysis Engine with RSR (Reverse Sentence Reconstruction) and SVT (Sentence Vectorization Technique) processing utilities as expanding features where “…RSR utility (914) executes a slang dictionary matcher (SDM)…Slang and short-form words may be common occurrences in social media contexts. RSR utility (914) executes SDM as a dictionary-based filter to normalize words. A few examples include, ‘Thnks’→‘thanks’, ‘tyty’→‘thank you thank you’, ‘2 much’→‘too much’…,” and also see e.g., “…computer platform may include functionality that enables the return of a feeling classification if 10 the text data elements are synonyms to a previously classified set of text data elements using word and phrase vectors…,” See e.g., WALIA Col. 13, Lines 24-39, Col. 21, Lines 9-28, Fig. 9).

With respect to Claim 14, ELVEKROG in view of WALIA discloses:
14. The system of claim 12, wherein the at least one processor is configured to expand the corresponding content information to the everyday language-based word set by, registering the target content and the corresponding content information (See e.g., capabilities to “…register and authenticate users…providing access to applications…” and  See e.g., Text Analysis Engine with RSR (Reverse Sentence Reconstruction) and SVT (Sentence Vectorization Technique) processing utilities as expanding features where “…RSR utility (914) executes a slang dictionary matcher (SDM)…Slang and short-form words may be common occurrences in social media contexts. RSR utility (914) executes SDM as a dictionary-based filter to normalize words. A few examples include, ‘Thnks’→‘thanks’, ‘tyty’→‘thank you thank you’, ‘2 much’→‘too much’…,” and also see e.g., “…computer platform may include functionality that enables the return of a feeling classification if 10 the text data elements are synonyms to a previously classified set of text data elements using word and phrase vectors…,” See e.g., WALIA Col. 8, Lines 2-14, Col. 13, Lines 24-39, Col. 21, Lines 9-28, Fig. 9), converting the corresponding content information to the mathematical vector form by referring to the at least one keyword database (See e.g., Text Analysis Engine with RSR (Reverse Sentence Reconstruction) and SVT (Sentence Vectorization Technique) processing utilities as expanding features where “…RSR utility (914) executes a slang dictionary matcher (SDM)…Slang and short-form words may be common occurrences in social media contexts. RSR utility (914) executes SDM as a dictionary-based filter to normalize words. A few examples include, ‘Thnks’→‘thanks’, ‘tyty’→‘thank you thank you’, ‘2 much’→‘too much’…,” and also see e.g., “…computer platform may include functionality that enables the return of a feeling classification if 10 the text data elements are synonyms to a previously classified set of text data elements using word and phrase vectors…,” See e.g., WALIA Col. 8, Lines 2-14, Col. 13, Lines 24-39, Col. 21, Lines 9-28, Fig. 9), and expanding the corresponding content information to the everyday language-based word set by extracting similar words having a semantic similarity in a vector space through the at least one keyword database (See e.g., Text Analysis Engine with RSR (Reverse Sentence Reconstruction) and SVT (Sentence Vectorization Technique) processing utilities as expanding features where “…RSR utility (914) executes a slang dictionary matcher (SDM)…Slang and short-form words may be common occurrences in social media contexts. RSR utility (914) executes SDM as a dictionary-based filter to normalize words. A few examples include, ‘Thnks’→‘thanks’, ‘tyty’→‘thank you thank you’, ‘2 much’→‘too much’…,” and also see e.g., “…computer platform may include functionality that enables the return of a feeling classification if 10 the text data elements are synonyms to a previously classified set of text data elements using word and phrase vectors…,”  and also see e.g. “…the text analysis engine ( 906 ) uses the RSR’s SVT data structure representation of the text’s related semantic tree in a bottom-up approach from the lowest semantic representation which includes the individual words, to the semantic representation of the phrases present , to the semantic representation of the entire text…data structure representation if the vector…SVT vector…connected word/phrase vector…similar to a path of the semantic text tree, where each vector being given their own value according their semantic value in the tree…” See e.g., WALIA Col. 8, Lines 2-14, Col 9, Lines 31-65, Col. 13, Lines 24-39, Col. 21, Lines 9-28, Fig. 9).

With respect to Claim 15, ELVEKROG in view of WALIA discloses:
15. The system of claim 11, wherein the at least one processor is configured to construct the at least one keyword database by constructing the at least one keyword database based on one or more classification criteria of the social network content (See e.g., Text Analysis Engine with RSR (Reverse Sentence Reconstruction) and SVT (Sentence Vectorization Technique) processing utilities in use with a server processor that may be part of an existing social networking, and also how See e.g., Text Analysis Engine with RSR (Reverse Sentence Reconstruction) and SVT (Sentence Vectorization Technique) processing utilities as expanding features where “…RSR utility (914) executes a slang dictionary matcher (SDM)…Slang and short-form words may be common occurrences in social media contexts. RSR utility (914) executes SDM as a dictionary-based filter to normalize words. A few examples include, ‘Thnks’→‘thanks’, ‘tyty’→‘thank you thank you’, ‘2 much’→‘too much’. SDM works by storing a large set or collection of slang and short-form words commonly found in Internet text and matching it to the proper word it should formally map to. This works in the same sense a dictionary maps a word to its definition. An example SDM process is described. Given a string of text, the text may be tokenized by each word. Each word may be crosschecked with a pre-populated dictionary list of common slang words. If a match for a word is found, the word may be replaced with the proper word. The tokenized list of words may be converted back to a string of text…,” See e.g., WALIA Col. 8, Lines 10-39, Col. 13, Lines 24-39, Figs. 3, 6, 9).

With respect to Claim 16, ELVEKROG in view of WALIA discloses:
16. The system of claim 15, wherein the at least one keyword database includes a plurality of databases, each of the plurality of databases representing a characteristic corresponding to the one or more classification criteria of the social network content (See e.g., Text Analysis Engine with RSR (Reverse Sentence Reconstruction) and SVT (Sentence Vectorization Technique) processing utilities in use with a server processor that may be part of an existing social networking with plurality of database(s) according to Fig. 9 “…one or more processors and one or more data storage devices configured with database ( s ) or file system (s)…” and also how See e.g., Text Analysis Engine with RSR (Reverse Sentence Reconstruction) and SVT (Sentence Vectorization Technique) processing utilities as expanding features where “…RSR utility (914) executes a slang dictionary matcher (SDM)…Slang and short-form words may be common occurrences in social media contexts. RSR utility (914) executes SDM as a dictionary-based filter to normalize words. A few examples include, ‘Thnks’→‘thanks’, ‘tyty’→‘thank you thank you’, ‘2 much’→‘too much’. SDM works by storing a large set or collection of slang and short-form words commonly found in Internet text and matching it to the proper word it should formally map to. This works in the same sense a dictionary maps a word to its definition. An example SDM process is described. Given a string of text, the text may be tokenized by each word. Each word may be crosschecked with a pre-populated dictionary list of common slang words. If a match for a word is found, the word may be replaced with the proper word. The tokenized list of words may be converted back to a string of text…,” See e.g., WALIA Col. 8, Lines 10-39, Col. 9, Lines 6-26, Col. 13, Lines 24-39, Figs. 3, 6, 9).

With respect to Claim 17, ELVEKROG in view of WALIA discloses:
17. The system of claim 11, wherein the at least one processor is configured to construct the at least one keyword database by updating the at least one keyword database (See e.g., “…The summary comparator preferably completes the comparison performed in S130 of the above method 100. A persona abstraction may additionally be used to relate a user summary to advertisement summaries. The advertisement system 240 functions to serve an advertisement to the user. As shown in FIG. 7, the advertisement system 240 may include a queue of users to profile, a keyword extractor that extracts from content streams, user profiles, and social connections, a keyword database, a rapid advertisement sorter, and an analytics engine to record clicks (or other suitable actions)…,” ELVEKROG paras. 17, 22, 28, Figs. 1, 7) by periodically collecting the social network content (See e.g., “…computer platform may execute classification to classify the particular feeling for the textual data… labelled text corpus 916 may be updated with these text data elements and associated word sense, in order to enrich the data collection… provides the advantage that in the future, the text mapping with RSR and SVT may be better adapted to handle the quick evaluation of text of similar kind given the constant addition of more feeling record tree structures…,”  “…user interface may include a field for receiving a name for the campaign, and may also receive other data such as a brand related to a good or service, as well as keywords or filters to apply to text (e.g. words, phrases) on social media platforms to flag for feeling analysis…,” See e.g., WALIA Col. 10, Lines 59-67, Col. 24, Lines 5-19).

With respect to Claim 18, ELVEKROG in view of WALIA discloses:
18. The system of claim 11, wherein the at least one processor is configured to expand the corresponding content information to the everyday language-based word set by, registering the target content and the corresponding content information (See e.g., capabilities to “…register and authenticate users…providing access to applications…” and  See e.g., Text Analysis Engine with RSR (Reverse Sentence Reconstruction) and SVT (Sentence Vectorization Technique) processing utilities as expanding features where “…RSR utility (914) executes a slang dictionary matcher (SDM)…Slang and short-form words may be common occurrences in social media contexts. RSR utility (914) executes SDM as a dictionary-based filter to normalize words. A few examples include, ‘Thnks’→‘thanks’, ‘tyty’→‘thank you thank you’, ‘2 much’→‘too much’…,” and also see e.g., “…computer platform may include functionality that enables the return of a feeling classification if 10 the text data elements are synonyms to a previously classified set of text data elements using word and phrase vectors…,” See e.g., WALIA Col. 8, Lines 2-14, Col. 13, Lines 24-39, Col. 21, Lines 9-28, Fig. 9), converting the corresponding content information to the mathematical vector form by referring to the at least one keyword database (See e.g., Text Analysis Engine with RSR (Reverse Sentence Reconstruction) and SVT (Sentence Vectorization Technique) processing utilities as expanding features where “…RSR utility (914) executes a slang dictionary matcher (SDM)…Slang and short-form words may be common occurrences in social media contexts. RSR utility (914) executes SDM as a dictionary-based filter to normalize words. A few examples include, ‘Thnks’→‘thanks’, ‘tyty’→‘thank you thank you’, ‘2 much’→‘too much’…,” and also see e.g., “…computer platform may include functionality that enables the return of a feeling classification if 10 the text data elements are synonyms to a previously classified set of text data elements using word and phrase vectors…,” See e.g., WALIA Col. 8, Lines 2-14, Col. 13, Lines 24-39, Col. 21, Lines 9-28, Fig. 9), and expanding the corresponding content information to the everyday language-based word set by extracting similar words having a semantic similarity in a vector space through the at least one keyword database (See e.g., Text Analysis Engine with RSR (Reverse Sentence Reconstruction) and SVT (Sentence Vectorization Technique) processing utilities as expanding features where “…RSR utility (914) executes a slang dictionary matcher (SDM)…Slang and short-form words may be common occurrences in social media contexts. RSR utility (914) executes SDM as a dictionary-based filter to normalize words. A few examples include, ‘Thnks’→‘thanks’, ‘tyty’→‘thank you thank you’, ‘2 much’→‘too much’…,” and also see e.g., “…computer platform may include functionality that enables the return of a feeling classification if 10 the text data elements are synonyms to a previously classified set of text data elements using word and phrase vectors…,”  and also see e.g. “…the text analysis engine ( 906 ) uses the RSR’s SVT data structure representation of the text’s related semantic tree in a bottom-up approach from the lowest semantic representation which includes the individual words, to the semantic representation of the phrases present , to the semantic representation of the entire text…data structure representation if the vector…SVT vector…connected word/phrase vector…similar to a path of the semantic text tree, where each vector being given their own value according their semantic value in the tree…” See e.g., WALIA Col. 8, Lines 2-14, Col 9, Lines 31-65, Col. 13, Lines 24-39, Col. 21, Lines 9-28, Fig. 9).

With respect to Claim 19, ELVEKROG in view of WALIA discloses:
19. The system of claim 11, wherein the at least one processor is configured to provide the target content to the client by, transferring the everyday language-based word set (See e.g., “…at least one client computing device executing an application to transmit a set of text data elements as a feeling classification request…further involve at least one computer processor in communication with the at least one computing device over a communications network to receive the feeling classification request, and in response, transmit a feeling classification response, the computer server configuring a text analysis engine, a reverse sentence reconstruct (RSR) utility for determining grammatical and semantic structure of the set of text data elements, and a sentence vectorization technique (SVT) utility to generate SVT models, wherein the computer server is configured to compute the feeling classification response using the RSR utility and SVT utility…,” See e.g. WALIA Col. 2, Lines 50-63, Col. 8, Lines 2-26, Fig. 11), and transferring the target content to the client in response to the input keyword from the client belonging to the everyday language-based word set (See e.g., “…at least one client computing device executing an application to transmit a set of text data elements as a feeling classification request…further involve at least one computer processor in communication with the at least one computing device over a communications network to receive the feeling classification request, and in response, transmit a feeling classification response, the computer server configuring a text analysis engine, a reverse sentence reconstruct (RSR) utility for determining grammatical and semantic structure of the set of text data elements, and a sentence vectorization technique (SVT) utility to generate SVT models, wherein the computer server is configured to compute the feeling classification response using the RSR utility and SVT utility…,” See e.g. WALIA Col. 2, Lines 50-63, Col. 8, Lines 2-26, Fig. 11).

Conclusion
8.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bulut, (A. Bulut, “TopicMachine: Conversion Prediction in Search Advertising Using Latent Topic Models,” in IEEE Transactions on Knowledge and Data Engineering, vol. 26, no. 11, pp. 2846-2858, 1 Nov. 2014) discloses, see e.g., how “…Search Engine Marketing (SEM) agencies manage thousands of search keywords for their clients…campaign management dashboards provided by advertisement brokers have interfaces to change search campaign attributes. Using these dashboards, advertisers create test variants for various bid choices, keyword ideas, and advertisement text options. Later on, they conduct controlled experiments for selecting the best performing variants. Given a large keyword portfolio and many variants to consider, campaign management can easily become a burden on even experienced advertisers. In order to target users in need of a particular service, advertisers have to determine the purchase intents or information needs of target users. Once the target intents are determined, advertisers can target those users with relevant search keywords. In order to formulate information needs and to scale campaign management with increasing number of keywords, we propose a framework called Topic Machine, where we learn the latent topics hidden in the available search terms reports…” (See e.g., Bulut, Abstract).
Please, see PTO-892 for more details. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edgar Guerra-Erazo whose telephone number is (571) 270-3708.  The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta can be reached on (571) 272-7453.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDGAR X GUERRA-ERAZO/Primary Examiner, Art Unit 2656